PER CURIAM.
We affirm the trial court’s denial of appellants’ claim for fees and costs pursuant to section 768.79, Florida Statutes (1987). See Rabatie v. U.S. Security Company, 14 F.L.W. 1753 (Fla. 3d DCA July 25, 1989).
However, we reverse the trial court’s order denying appellants’ motion to tax costs pursuant to Florida Rule of Civil Procedure 1.442. See Winn Dixie Stores, Inc. v. Cochran, 540 So.2d 914 (Fla. 5th DCA 1989). We remand this ease to the trial court with instructions to award appellants reasonable and necessary costs incurred after the making of the offer of judgment.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DOWNEY and DELL, JJ., and FRANK, RICHARD H., Associate Judge, concur.